United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 97-3035MN
                                 _____________

In re:                              *
Frederick McKenzie; Thelma Mercedes *
McKenzie,                           *
                                    *
                  Debtors,          *
____________________                * Appeal from the United States
                                    * District Court for the District
Stephen T. Mitchell,                * of Minnesota.
                                    *
                  Appellant,        *       [UNPUBLISHED]
                                    *
       v.                           *
                                    *
Brian F. Kidwell,                   *
                                    *
                  Appellee.         *
                              _____________

                          Submitted: May 15, 1998
                              Filed: June 1, 1998
                               _____________

Before RICHARD S. ARNOLD and FAGG, Circuit Judges, and BOGUE,* District
      Judge.
                         _____________

PER CURIAM.



      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
        Stephen T. Mitchell appeals the district court's order declining to review an order
of the bankruptcy court holding Mitchell in civil contempt because Mitchell failed to
file timely objections to the challenged order. Although Mitchell's objections to the
order were not timely filed, nevertheless, we have reviewed the underlying record and
conclude the order was properly entered because Mitchell failed to produce
information he had been ordered to produce that was in his possession or reasonably
obtainable. For this reason we affirm the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-